Citation Nr: 1402287	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  09-47 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1982 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

This matter was originally remanded by the Board in August 2012 for further procedural development, specifically to schedule the Veteran for a VA examination.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the matter, the Board believes the Veteran's claim must be remanded for further development.  

The Veteran was scheduled for and attended a January 2013 VA examination to assess the etiology of his left foot condition.  The examiner concluded that the Veteran's claimed condition "was less likely than not incurred in or caused by the claimed in-service injury, event, or illness."  In reaching this conclusion, the examiner indicated that she had reviewed the Veteran's claims file, including service treatment records.  However, in the examiner's rationale explaining her decision she concluded with the following statement: "If available, service treatment records should be reviewed to determine if the claimant had any of the other foot conditions while in military service that are now listed at today's evaluation."  The examiner had previously noted that the "only MSR [military service records] document from the claimant's period of service was his enlistment exam...."  A review of the claims file indicates a February 1986 clinical record showing treatment for a laceration of the left foot.  As a result, a new opinion, after a thorough review of service treatment records, is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the January 2013 examiner.  If that examiner is not available, an examiner of appropriate knowledge and expertise.  The examiner should review the entire claims file, as well as his service treatment records, including a February 1986 record showing treatment for a laceration of the left foot.  The examiner should then provide a new opinion as to the etiology of the Veteran's currently diagnosed left foot disabilities.

The examiner should conclude whether it is at least as likely as not (50 percent or greater) that the Veteran's left foot disabilities had their onset in service or are otherwise related to his military service.  In the examiner's opinion, the service treatment records and the Veteran's lay statements should be addressed.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


